Notice of Allowance
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.       This office action is responsive to Applicant’s argument [Remarks] and amendments filed in an Amendment received on 06/14/2022.

Claim Interpretation 
3.       It is noted that the claims have been amended to recite specific hardware to perform the claimed operations. Thus, the present claimed arrangement is not interpreted under 35 USC 112(f).

Claim Objections
4.       In view of Applicant’s argument [Remarks] and amendments filed 06/14/2022, claim objection(s) with respect to claims 11-19 have been fully considered and the objection of claims 11-19 are withdrawn.

Examiner’s Statement of Reasons for Allowance
5.       Claims 1, 6, 8, 9, 11, 25-30 are allowed.

6.       The following is an examiner’s statement of reasons for allowance:

Regarding Independent Claim 1, the prior art(s) searched and of record neither anticipates nor makes obvious nor discloses or suggests the claimed limitations of the claimed subject matter of independent claim 1 as follows: 
“a controller that performs a color matching process  based on first image data which is generated by the scan of the first sheet by the scanner and second image data which is generated by the scan of the second sheet by the scanner, wherein the color matching process comprises a process for matching between a color characteristic of the objective printer and a color characteristic of the target printer,
wherein information used in a color conversion process is generated by performing the color matching process based on the first image data and the second image data.”

In the primary prior art record, Sagimori (US PG. Pub. 2018/0268269 A1) teaches in Sect. [0230] lines 6-27, The specification part 60J specifies the target characteristic 72 indicating a relation between the color value and the first colorimetric value of the first patch image P1 using the image data 78 for a correction chart determined by the determination part 60I, the first patch image P1 being formed on the medium 40 by the image forming device 12 through the 2-path printing with the special color material of a type indicated by the special color type information acquired by the acquisition part 60H in the laminating order indicated by the acquired laminating order information. The generation part 60K generates the correction table 70B so that the measured characteristic 74 is matched with the target characteristic 72 using the image data 78 for a correction chart determined by the determination part 60I, the measured characteristic 74 indicating a relation between the color value and the second colorimetric value of the second patch image P2 formed on the medium 40 through the 1-path printing by the image forming device 12 with the special color material of a type indicated by the special color type information acquired by the acquisition part 60H in the laminating order indicated by the acquired laminating order information.

The cited prior art reference of Itagaki (US PG. PUB. 2007/0153340 A1) teaches in Fig. 6, Sect. [0079]-[0080], When the user sets the evaluation chart (output sample 42) output from the printer 41 on the spectrometer 43, the color evaluation program 22 controls the spectrometer 43 to measure the spectral reflectance of the evaluation chart (S119). The program 22 receives the measured data (colorimetric data associated with the spectral reflectance) (S120), and calculates color matching precision (S121). This calculation computes the color differences (color matching precision) of respective patches by comparing the spectral reflectance characteristics 32 of the color target 31 loaded in step S114 with the measurement result. The color evaluation program 22 displays the evaluation result of the color matching precision, and stores the evaluation results of the homogeneity in page image and color matching precision in the HDD 27 as measurement data 35 (S122). This display includes the color difference ranges of the 928 patches of the evaluation chart, the maximum color difference Max. .DELTA.E, the minimum color difference Min. .DELTA.E, the average color difference Ave. .DELTA.E, and the pass/fail determination result, as shown in FIG. 6.

	In particular, the closest applied reference of Sagimori fails to disclose and would not have rendered obvious the claimed subject matter of independent claim 1. Also, cited prior art of Itagaki does not remedy the deficiencies required by claim 1 as follows:
“a controller that performs a color matching process based on first image data which is generated by the scan of the first sheet by the scanner and second image data which is generated by the scan of the second sheet by the scanner, wherein the color matching process comprises a process for matching between a color characteristic of the objective printer and a color characteristic of the target printer,
wherein information used in a color conversion process is generated by performing the color matching process based on the first image data and the second image data.”, since both Sagimori and Itagaki fail to provide a color matching techniques using both a scanner and printer to compare scanned image data from two separate documents captured from separate printers to perform color conversion based on obtained scolor characteristic information achieved as suggested by claim 1.
 	
7.	Therefore, whether taken individually or in combination therof, the prior arts of searched, cited and of record to Sagimori and Itagaki fails to explicitly teach the claimed limitation(s) as required by independent claim 1.

8.	Independent claims 25 and 26 is essentially the same as Independent Claim 1 and refers to “A control method” and “A non-transitory computer readable storage medium” of Claim 1; and is therefore allowed for the same reasons as applied to Claim 1 above.

9.       It follows that dependent claims 6, 8, 9, 11, and 27-30 are then inherently allowable for depending on an allowable base claim.

10.       Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance."


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRYL V DOTTIN whose telephone number is (571)270-5471. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on 571-272-7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DARRYL V DOTTIN/Examiner, Art Unit 2677